DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment, request for RCE and IDS, all filed 07/07/2022. 

Claims 1-3, 5-9, 11-20 previously presented. Claim 11 has been canceled.

Claims 1-3, 5-9, 12-20 are pending.

Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/25/2020.

Claims 1-3, and 5-9 are subject of this office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “loaded with” in claim 1 is used by the claim to mean “loaded onto or mixed with” as disclosed by applicants throughout the specification, while the accepted meaning is “carrying a large amount of something”, according Merriam Webster Dictionary. Loaded onto as disclosed by the specification means located on the surface and not loaded with:

    PNG
    media_image1.png
    326
    820
    media_image1.png
    Greyscale

The term is indefinite because the specification does not clearly redefine the term.

The term “can be” in claim 1 is uncertain term that implies the carrier is loaded or not loaded with active agent. 

Claim 5 recites the carrier further comprises at least one active agent and/or inactive agent, and claim 1, from which claim 5 depends, already recites active agent. Is the active agent claimed by claim 5 the same as active agent claimed by claim 1, or another additional active agent?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gagne et al. (EP 2719376, of record) combined with the article by Preisig et al. (“Drug loading into porous calcium carbonate microparticles by solvent evaporation”, IDS filed 07/07/2022), Berner et al. (US 2012/0077878, of record), and Adler et al. (WO 2015/071394, of record).

Applicant Claims 
Claim 1 is directed to a carrier for pharmaceutical, nutraceutical, cosmetic, home and personal care product care product dosage form comprising:
a)	at least one functionalized calcium carbonate-comprising material which is a reaction product of natural ground calcium carbonate or precipitated calcium carbonate with carbon dioxide and one or more H3O+ ion donors, wherein the carbon dioxide is formed in situ by the H3O+ ion donors treatment and/or is supplied from an external source, and
b)	at least one hot melt extruded polymer resin, wherein the at least one functionalized calcium carbonate-comprising material is dispersed in the at least one hot melt extruded polymer resin and the weight ratio of functionalized calcium carbonate-comprising material to hot melt extruded polymer resin ranges from 95:5 to 5:95;
wherein the dosage form is in form of powder, tablets, mini-tablets, granules, pellets, capsules or tablet-in-cup and the at least one hot melt extruded
polymer resin is selected from polycaprolactone, polylactic acid, polylactic acid-based polymer, and
mixtures thereof, wherein the carrier can be loaded with an active agent and/or produg thereof.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Gagne teaches drug formulation comprising at least one natural and/or synthetic functionalized calcium carbonate (FCC) comprising mineral and/or synthetic calcium carbonate, at least one pharmaceutically active or inactive ingredient, and formulating aid, wherein said natural or synthetic FCC is a reaction product of natural or synthetic calcium carbonate with carbon dioxide and one or more acids, wherein the carbon dioxide is formed in situ by the acid treatment and/or is supplied from an external source. The acid provides H3O+ ion (abstract; ¶¶ 0020, 0022, 0043-0049). FCC is porous mesh network that can grip particles strongly together (¶ 0018). The natural and/or synthetic FCC can be prepared from either natural ground calcium carbonate comprising mineral or from synthetic calcium carbonate, sometimes also named as precipitated calcium carbonate, or from blend of natural and synthetic calcium carbonates (¶ 0017). The source of natural calcium carbonate for preparing the FCC is selected from the group of marble, calcite, chalk, limestone and dolomite and/or mixtures thereof (¶ 0025). The precipitated calcium carbonate (PCC) comprising aragonitic, vateriticor calcitic mineralogical crystals forms, especially prismatic, rhombohedral or scalenohedral PCC or mixtures thereof (¶ 0026). Suitable amount of the natural or synthetic FCC comprising mineral are in the range of 30 wt% to 95 wt% based on the total amount of the composition (¶ 0023). Formulating comprises polymers including polyethylene and polypropylene polymers in amount of 1-60 w%. (¶¶ 0059-0061). The formulation further comprises lubricant (¶ 0069). The natural or synthetic FCC has a BET specific surface area of from 5 m2/g to 200 m2/g, preferably 20 m2/g to 150 m2/g, more preferably 40 m2/g to 100 m2/g, measured using nitrogen and the BET method according to ISO 9277. The natural or synthetic FCC has a weight median grain diameter of from 0.1 to 50 µm (¶¶ 0052, 0053, 0083, 0084). The formulation comprises active that is mixed with CCP, and formulated into of tablet, minitablet, pellet or granules. The reference teaches process of making the formulation comprising the step of mixing the active agent with FCC (¶¶ 0001, 0014, 0064, 0087, 0095, 0105). Mixing the FCC with the active agent implies loading with active agent, absent claiming specific method of loading FCC with active agent or amount of the active agent loaded into FCC. The active agent can be water soluble or water insoluble (¶¶ 0105-0106).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Gagne teaches mixing the active agent with FCC, and teaches that FCC has porous structure that can grip particles strongly together, the reference however does not teach loading FCC with the active agent as claimed by claim 1.	
While Gagne teaches polymers in the dosage form, e.g. polyethylene and polypropylene, the reference however does not explicitly teach the polymers are hot melt extruded as claimed by claim 1. The hot melt extrusion is directed to method of making the claimed dosage form that does not impart patentability to composition claims. Nevertheless, for completeness of record, the examiner is citing Berner and Adler.
While Gagne teaches polymer in the dosage form, the reference does not teach the claimed polymer selected from polycaprolactone, polylactic acid, polylactic acid-based polymer as claimed by claim 1. 
Preisig teaches drug loading into pores of porous carrier of FCC microparticles to improve the release of poorly water soluble drugs. The drug can be deposited into the pores or on the surface of the pores (see entire document, and in particular the abstract, pages 555, 556, and conclusion).
	Berner teaches pharmaceutical dosage form comprising polymer produced by hot melt extruding process. The hot melt extrusion facilitates the production of composition with excellent homogeneity. Polymers used in the hot melt extrusion process include polyethylene and poly-lactic acid polymers (abstract; ¶¶ 0116, 0117). Berner teaches powder and forming a tablet from a powder by compression (¶¶ 0136-0140). The tablet can be matrix tablet (¶¶ 0118, 0124, 0193).
	Adler teaches hot melt extrusion of composition comprising polymers selected from polyethylene, polycaprolactone and polylactic acid, with polylactic acid a preferred polymer for hot melt extruding. Adler teaches using the hot melt extruded polymer in formulations of sparingly soluble compounds (abstract; page 4, lines 4-14, 25-30; page 5, lines 6-10, 15-21; claim 4). The hot melt extruded formulation can be a powder or tablet (page 10, lines 5-9). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide pharmaceutical composition comprising porous FCC mixed with active water soluble or water insoluble agents and then mixed with polymer including polyethylene or polypropylene as taught by Gagne wherein the porous FCC can grip particles strongly together, and load the active agent into FCC as taught by Preisig to be strongly gripped in the FCC. One would have been motivated to do so because Gagne desired to grip particles in the pores of FCC, and because Preisig teaches improving the release of drugs, in particular poorly water soluble drugs, when loaded into pores of porous carrier of FCC microparticles. One would reasonably expect formulating pharmaceutical composition comprising FCC loaded with active agent, water soluble or insoluble, and polymer wherein the active agent has improved release from the composition.
Further, one having ordinary skill in the art would have been motivated to replace polyethylene or polypropylene polymer taught by the combination of Gagne and Preisig with polylactic acid based polymers that are hot melt extruded taught by Berner or hot melt extruded polycaprolactone and polylactic acid polymers taught by Adler because Benner teaches hot melt extrusion of polylactic based polymers facilitates the production of composition with excellent homogeneity, and because Alder teaches hot melt extruded polycaprolactone and polylactic acid polymers are preferred polymers for sparingly soluble drugs. Adler further teach equivalency between polyethylene polymer and polylactic acid and polycaprolactone polymers in the process of hot melting extrusion. 
Regarding the process of treating the calcium carbonate by CO2 and H3O+ as claimed by claim 1, while this limitation is directed to a process of making the calcium carbonate that impart no patentability to product claim, nevertheless, Gagne teaches the claimed process. 
Regarding the ratio of the calcium carbonate to the polymer as claimed by claim 1, Gagne teaches 30-95% FCC and 1-60% active agent that embrace 1:1 that falls within the claimed ratios. The amounts taught by the reference embrace more ratios falling within the claimed ratios. 
	Regarding the origin of natural and precipitated calcium carbonate as claimed by claim 2, Gagne teaches the source of natural from marble or chalk and disclosed precipitated aragonitic, or vatritic crystal form of calcium carbonate.
Regarding the properties of the calcium carbonate as claimed by claim 3, Gagne teaches the claimed BET and the claimed grain diameter.
Regarding active agent as claimed by claims 5 and 6, all the cited references teach active agent.
Regarding claim 7 that active agent is mixed with FCC, this is taught by Gagne, and Preisig teaches active agent loaded onto the pores of the FCC microparticles.
Regarding excipients claimed by claim 8, Gagne teaches at least lubricants.
Regarding matrix tablet claimed by claim 9, this is taught by Berner.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. 
The Rejection of Claims Under § 103
Applicants argue that Gagne relates to gastroretentive drug formulations and delivery systems using functionalized calcium carbonate and their method of preparation. Specifically Gagne teaches “Instantly floating gastroretentive formulation comprising at least one functionalized natural and/or synthetic calcium carbonate comprising mineral and at least one pharmaceutically active ingredient and at least one formulating aid, wherein said functionalized natural or synthetic calcium carbonate is a reaction product of natural or synthetic calcium carbonate with carbon dioxide and one or more acids, wherein the carbon dioxide is formed in situ by the acid treatment and/or is supplied from an external source.” (emphasis added). The instant claimed invention does not rely on formulation aid as taught by Gagne. Gagne does not teach a carrier that can be loaded with an active ingredient or prodrug.

In response to this argument, Gagne is relied upon for teaching drug formulation comprising at least one functionalized natural and/or synthetic calcium carbonate-comprising mineral and/or synthetic calcium carbonate, at least one pharmaceutically active or inactive ingredient, and formulating aid. The present claims recite “carrier loaded with active agent” which is suggested by Gagne that teaches FCC grips particles strongly together, and used this property to produce pharmaceutical formulations wherein the active agent gripped by FCC.  Gagne further teaches mixing the FCC with the active agent that implies loading with active agent, absent claiming specific method of loading the active agent or specific amount of the active agent loaded into FCC. The newly cited reference Preisig teaches loading of FCC with active agent for the benefit of improved release of poorly soluble drugs. The claimed formulations and dosage forms comprising the claimed elements were known in the pharmaceutical art before the effective filing date of the present invention and taught by combination of the cited references. One cannot attack the references individually wherein obviousness is based on combination of the references. The formulating aid taught by Gagne reads on the claimed polymers. Note that the present claims recite excipients that also read on formulating aids. The present claims do not exclude gastroprotective floating formulation.
Further, it is argued that the expression “comprising” of the present claims permits presence of formulating aid, and any other ingredients, active or inactive, even in major amounts. 

Applicants argue that neither Rentsch, Berner, Alder or Fukuda remedy the deficiencies of Gagne. The Office merely relies on Rentsch and/or Berner and/or Alder and/or Fukuda for their alleged teaching of hot melt extruded polymers. However, none of Rentsch, Berner, nor Fukuda describe or suggest a pharmaceutical dosage in the form of a powder, wherein the hot melt extruded polymer resin is selected from polycaprolactone, polylactic acid, polylactic acid-based polymer, and mixtures thereof.

	In response to this argument, it is argued that Rentsch and Fukuda are no longer relied upon for rejecting the claims. Berner and Alder, as applicants themselves noticed, are relied upon for teaching specific claimed polymer that are hot melt extruded to be included in pharmaceutical compositions. Note the claims no longer require powder that is recited as a member of Markush group of formulations. Applicant’s attention is directed to the scope of the present claims that are directed to a composition, and all the elements of the claimed composition are taught by combination of the cited references.

Applicants argue that Berner relates to dosage forms for extended release of acamprosate into the stomach of a patient in the fed mode and to methods of treatment using the dosage form. Berner does not teach or suggest a carrier that can be loaded with an active ingredient or prodrug.

In response to this argument, it is argued that carrier loaded with drug or prodrug is taught by the combination of Gagne and Preisig, and no need to be taught by each secondary reference. Berner is relied upon for teaching gastric retentive dosage form produced by hot melt extruding process, and for teaching the claimed polymers in the hot melt extrusion process, and for teaching matrix tablet. If Berner was to teach functionalized calcium carbonate and other elements of the claims, the reference would have been considered for anticipation. The reference satisfies the purpose for which it was applied.

Applicants argue that Alder relates to formulation of sparingly- (water)-soluble compounds and its use as (or in a) food or feed product or dietary supplement. Alder does not teach or suggest a carrier that can be loaded with an active ingredient or prodrug.

In response to this argument, it is argued that carrier loaded with drug or prodrug is taught by the combination of Gagne and Preisig, and no need to be taught by each secondary reference. Adler is relied upon for teaching hot melt extrusion of composition comprising drug and polymers comprising polymers selected from the claimed polycaprolactone and polylactic acid, with polylactic acid a preferred polymer for hot melt extruding formulations. If Adler was to teach functionalized calcium carbonate, the reference would have been considered for anticipation. The reference satisfies the purpose for which it was applied.

Further, it is noted that applicants are arguing against the reference individually. In response to applicant's arguments against the references individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). All the elements of the claimed composition are taught by combination of the cited references. Further, motivation to combine the references exists, and reasonable expectation to achieve the present invention has been established. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISIS A GHALI/           Primary Examiner, Art Unit 1611                                                                                                                                                                                             /I.G./